Title: To Thomas Jefferson from Matthew Pope, enclosing Proposals for Better Regulating the State Medical Department, 22 January 1781
From: Pope, Matthew
To: Jefferson, Thomas




Honble. Sir
Richmond Jany: 22d. 1781

I have taken the liberty to inclose your Excellency Proposals for establishing, and Regulating a Medical department in this State;  which appears to me at this time absolutely necessary. It is first intended for your own perusal and afterwards to make such use of as your Excellency shall think fit; thus much I am well assured of, that for want of some proper regulations the State is daily, and hourly, imposed upon: besides Sir to my knowledge many of the Servants of the public in the Hospital department are suffering for want of pay long since due them; the orderly, his wife, and Negro woman at York, who have been in the Service ever since July last have never received one single shilling, but have lived on the borrow ever since: the same circumstance attends the orderly &c. at this place. These people (tho honest) when they find they are neglected will in time be tempted to help themselves. Negro’s are hired at a very extravagant day pay which might be hired by the Year for a fourth part of the Money: necessarys are purchased in time of Invasion for the Sick at a much higher rate than they might be, and when purchased are often misapplied. Should your Excellency think proper to lay the inclosed proposal before the Honble. Members that compose your Board, and they with you concur in Opinion that such an Appointment is necessary, and think me capable and deserving of it, I shall be ready in a few days to proceed on my Duty. Your Excellency will pardon the method I have taken in conveying the inclosed when I assure you my only motive (knowing your multiplicity of business) was to give you as little trouble as possible.
I have the Honour to be with the greatest Esteem & Regard Your Excellencys Most Respectful Servt.,

Mattw Pope



Enclosure
Proposals for the better regulating and establishing a Medical department in this State humbly submitted to the consideration of His Excellency the Governour and the Honble. Members of Council.
That there shall be one Surgeon in Chief whose duty it shall be to attend the main army wherever posted in time of Invasion and to make proper provision for the Sick and Wounded who shall also be Director General of all the Hospitals and have the power of Appointing the different Surgeons to the Hospitals, Orderlys Nurses &c. and shall have power to displace all such as neglect their duty and appoint others. The said Director General shall have the superintendence and Regulations of all the Hospitals, Visiting them as often as occasion may require, pay all Accounts appertaining  thereto [and] shall have power to purchase Medecines and all other necessarys for the support of the said Hospitals subject to the controul and directions of the Governour and Council. He shall also have power to sell such medecines as may become perishable and all others which may be spared. That the Director General shall keep regular Accounts of all the Medecines, Stores, utensils &c., belonging to the said Hospitals and State and make proper returns of them at such periods as the Governour and Council shall direct. By adopting a mode of this sort general satisfaction would be given to the Officers and Soldiers. The sick and wounded would be properly provided for and attended to and if the Director General did his duty would certainly save the State a very considerable expence which is now daily going on for want of some such appointment.
That the Chief Surgeon and Director General shall be allowedShillings hard Money per day with forage for Two Horses and a Ration for himself and Servant.

